His Honor found the facts and adjudged the respondent guilty, and sentenced him to be imprisoned in the common jail of Rutherford Country for thirty days, to be worked on the public roads. From the judgment of the court the defendant appealed.
The facts as found by his Honor are:
"1.Till. Bright was bound over to said court upon the charge of committing an assault upon one Myra Gladden, with intent to commit rape. Myra Gladden had been recognized to appear as a witness against said Till. Bright upon said charge, and said Myra failed to appear as witness and was brought to court under a capais ad testification. *Page 478 
(654)   "2 That said Perry Moore, Jr. in company with Perry Moore Sr., a cousin, went to the house said Myra Gladden and suggested to her to settle and compromise the matter and not attend court, and told her that, if she would do this, he was satisfied that Till. Bright would pay her $5 or $10.
"3[.] I find that in making this offer, said Perry Moore, Jr., intended to prevent said Myra Gladden from attending court as a witness against said Till. Bright, and thereby to unlawfully interfere with the trial of said Till, Bright, to the injury of the State.
"4. Myra Gladden was a necessary witness for the State"
This proceeding is identical with that of In re Young. 137 N.C. 533
and is fully authorized by the statute (submission 3, section 944 of the Revisal), which provides that "The court shall have power to punish as for contempt any person unlawfully detaining any witness or party to any suit while going to, remaining at, or returning from the court where the same may be set for trial, or for the unlawful interference with the proceedings in any action.
It is clear from the finding of facts, that the respondent was unlawfully interfering with the process and proceedings of the Superior Court. He was so successful in his interference that the State's witness responded only through the persuasive force of a capias ad testificandum.
That portion of the sentence which authorizes the commissioners to work the respondent on the roads is erroneous and must be stricken out. A person sentenced to jail in a proceeding as for contempt cannot be worked on the roads. S. v. Morgan, 141 N.C. 726.
The judgment as amended is
Affirmed.
(655)